Exhibit 23(d) Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-3 No. 333-180410-05) of LG&E and KU Energy LLC and in the related Prospectus of our report dated February 24, 2014, with respect to the consolidated financial statements and schedule of LG&E and KU Energy LLC included in this Annual Report (Form 10-K) for the year ended December 31, 2013. /s/ Ernst & Young LLP Louisville, Kentucky February 24, 2014
